DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the proposed adjustment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it will be assumed that claim 9 was intended to depend from claim 8.  Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Stephenson (US Patent Application Publication No. 2020/0407625).
In reference to claim 1, Stephenson discloses a system 100 for stimulating a well extending through a subterranean earthen formation, the system comprising:
a surface pump 108 configured to pressurize a well stimulation fluid to a current surface pressure measurable by a surface sensor package 116 (par. 0028);
a well stimulation line 110 extending between the surface pump 108 and a wellhead 106 positioned at an upper end of the well 102, wherein the well stimulation line 110 is configured to flow the well stimulation fluid into the well 102 (Fig. 1); and
a monitoring system 111 in signal communication with the surface sensor package 116 and comprising a screen-out predictor module 117 (module 117 is used to compensate for screenouts [par. 0032] and therefore constitutes a screen-out predictor) stored in a memory (par. 0065, memory is provided for operation of the module 117) of the monitoring system 111, wherein the screen-out predictor module 117 is configured to predict a future surface pressure of the well stimulation fluid based (par. 0050, “predict the surface pressure peaks”) on the current surface pressure measured by the surface sensor package 116, and wherein the monitoring system 111 is configured to provide an indication of the predicted future surface pressure of the well stimulation fluid (par. 0050).


(a) pressurizing a well stimulation fluid of a well stimulation system 100 to a current surface pressure (Fig. 1, with pump 108);
(b) introducing the well stimulation fluid into the well 102 extending through the subterranean formation (Fig. 1);
(c) predicting a future surface pressure of the well stimulation fluid based on the current surface pressure of the well stimulation fluid (par. 0050, “predict the surface pressure peaks”); and
(d) providing an indication of the predicted future surface pressure (par. 0050).
In reference to claim 15, Stephenson discloses (e) outputting a screen-out alarm based on the future surface pressure of the well stimulation fluid predicted by the screen-out predictor module (Fig. 4, steps 410 and 412, determining that the pressure change exceeds a threshold and stopping pumping constitutes a “screen-out alarm” as pressure changes are indicative of screenouts [par. 0032]).

In reference to claim 18, Stephenson discloses a non-transitory machine-readable medium (par. 0065) including instructions that, when executed by a processor, cause the processor to:
receive a current surface pressure (Fig. 1, from pressure sensor 116) of a well stimulation fluid pressurized by a surface pump 108 of a well stimulation system 100 (Fig. 1);
predict a future surface pressure of the well stimulation fluid based on the current surface pressure of the well stimulation fluid (par. 0050, “predict the surface pressure peaks”); and
provide an indication of the future surface pressure of the well stimulation fluid (par. 0050).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson (US Patent Application Publication No. 2020/0407625) in view of Shayegi et al. (US Patent Application Publication No. 2007/0168056).
In reference to claim 4, Stephenson discloses predicting future pressures (par. 0050) but not that the prediction extends between 5 and 15 minutes from a current time.  
Shayegi discloses that pressures can be predicted “fifteen minutes in the future, so that appropriate preparations may be made” (par. 0057).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to predict pressures 15 minutes in the future so that sufficient time is provided to take action.

Allowable Subject Matter
Claims 2, 3, 5-8, 11-14, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Iriarte Lopez et al. (US Patent Application Publication No. 2021/0017853), Ray et al. (US Patent Application Publication No. 2020/0072026), Tang et al. (US Patent Application Publication No. 2016/0273346) and Shen et al. (US Patent Application Publication No. 2019/0323341) all disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



3/19/22